Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 07/30/2021 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims recite an integration of the judicial exception into a practical application and recites limitations of additional elements that are sufficient to amount to significantly more than the judicial exception due to the present application eliminating the need to partition the tollgate into single lanes by identifying the transit range (an entry side end thereof and exit side end). Examiner disagrees. In the instant application, the claims are drawn towards a toll collection system that specifies a transit range on a main road traveled by each vehicle.  The limitations correspond to mental processes (observation, evaluation, judgment, and opinion) as an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly to Trading Technologies, it is the Examiner’s position based on how the claims are drafted, that eliminating the need to partition the tollgate into single identifying the transit range (an entry side end thereof and exit side end) is merely an improvement in the judicial exception itself. 
Applicant further mentions the functions of the “units” which again are recited at a high level of generality performing the limitations of the abstract idea. The additional elements of the various “units” amount to mere instructions to apply the judicial exception (the observation, evaluation, etc.) on a computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Applicant’s arguments, see pg. 11, filed 07/30/2021, with respect to the 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn. 

Allowable Subject Matter
Claims 1 and 4-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 101 set forth in this Office action.
Claims 1 and 4-13 are allowable over the prior art. Primary reference Hanabusa (JP 2002-49950 A) discloses a toll collection system installed at a specific point that obtains vehicle information. Hanabusa also discloses an acquisition unit that stores the acquired vehicle Nukada (JP 5380139 B2) while disclosing the indication of an entry point of a toll road, does not explicitly disclose that it is indicated by vehicle identification information not being acquired within a predetermined amount of time prior to a detection time at which the vehicle identification information has been acquired, out of the connection points, one adjacent an upstream side of the detection area in which the vehicle identification information has been acquired, as an entry side end of the transit range of the vehicle indicated by the vehicle identification information.
Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit in claims 1, 12, and 13; time acquisition unit in claims 1 and 12; range specification unit in claims 1, 4-6, 8, 9, and 12; detection information storage unit in claims 1, auxiliary acquisition unit in claim 5; reception unit in claim 6; toll calculation unit in claim 9; and detection information recording unit in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 recite a time acquisition unit. There is no structural support for performing the functional limitations of the unit. The specification makes no mention of a time acquisition unit and is considered to be new matter.
Claims 1, 4-6, 8, 9, and 12 recite a range specification unit.  There is no structural support/algorithm for performing the functional limitations of the unit. The closest portions of the specification describing the unit are [0028] and [0036], which recites the functions of the unit, but lacks sufficient structural support/algorithm.
Claim 9 recites a toll calculation unit.  There is no structural support/algorithm for performing the functional limitations of the unit. The closest portions of the specification describing the unit are [0028] and [0039], which recites the functions of the unit, but lacks sufficient structural support/algorithm.
Dependent claims 7 and 10 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their dependency on rejected claims.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations time acquisition unit in claims 1 and 12; range specification unit in claims 1, 4-6, 8, 9, and 12; and toll calculation unit in claim 9 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because these units, while reciting functional language, lacks sufficient structural support for performing the limitations.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Dependent claims 7 and 10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on rejected claims.
Claim 10 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to the limitation being in improper dependent form. The claim fails to further limits the subject matter from which it depends or fails to include all the limitations of the claim upon which is depends. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:




Claims 1, and 4-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1, 4-9, and 13 recite a transit range evaluation device (i.e. machine), claim 10 recites a system (i.e. machine), claim 11 recites a method (i.e. process), and claim 12 recites a non-transitory computer-readable medium (i.e. machine). Therefore claims 1, 4-9, and 13 fall within one of the four statutory categories of invention. 
Independent claims 1, 11, and 12 recite the limitations of acquiring vehicle identification information for identifying a vehicle from individual detection areas of a main road to be monitored, the detection areas being partitioned at connection points connecting the main road and branch roads; acquiring a time at which the vehicle identification information is acquired as a detection time of the vehicle identification information; recording detection information, wherein vehicle identification information, the detection time of the vehicle identification information, and the detection area in which the vehicle identification information is detected, are associated with the detection information; and specifying a transit range that is a range on the main road in which the vehicle indicated by the vehicle identification information traveled, based on the detection information recorded and that ranges from a point at which the vehicle entered the main road to a point at which the vehicle exited from the main road; specifying, in a case where a vehicle identification information is not acquired again before a predetermined amount of time passes after a detection time at which the vehicle identification information has been last acquired, out of the connection points, one 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of an identification reading device, acquisition unit, time acquisition unit, detection information recording unit, detection information storage unit, and a range specification unit. The additional elements are recited at a high level of generality, and amounts to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea. Accordingly, in combination, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 5 recites the additional element of an auxiliary acquisition unit acquiring vehicle identification information from an identification information reading device disposed in the branch road.  The auxiliary acquisition unit and identification information reading device amounts to apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application, nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception when viewed as an ordered combination. The claim is directed to an abstract idea. 
Claim 6 recites the limitation of receiving transit information that is information relating to travel on the main road by a vehicle used by the user, wherein the range specification unit is configured to specify the transit range based on transit information received and the detection information recorded. The limitation simply includes additional information that further limits the abstract idea. The claim also recites the additional elements of a mobile terminal, range specification unit, reception unit, and detection information storage unit. The additional elements amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application, nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception when viewed as an ordered combination. The claim is directed to an abstract idea.
Dependent claim 9 recites the additional element of a toll calculation unit that calculates a toll to be charged to the vehicle based on the transit range specified by the range specification unit. The toll calculation unit and range specification unit amounts to apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application, nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception when viewed as an ordered combination. The claim is directed to an abstract idea. 
Dependent claims 4, 7, 8, 10, and 13 are also rejected under 35 U.S.C.101 due to their dependency on claims previously rejected above.

Relevant Prior Art
	The following art is relevant to the Applicant’s invention, although not used in making a rejection:

	Hanabusa (JP 2002-49950 A) discloses a toll collection system installed at a specific point that obtains vehicle information. Hanabusa also discloses an acquisition unit that stores the acquired vehicle information in a storage unit. Hanabusa does not explicitly disclose the system specifying an adjacent downstream side of the detection area (or upstream side) based on vehicle identification information not being acquired again before a predetermined amount of time passes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628